DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive.
Applicant argues references fail to teach limitations the third media item comprises (i) a content directory identifier that points to the playlist of tracks, and (ii) a set of logic expressions that are parseable by the computing device to identify single metadata items of the playlist of tracks of the third media6012775814/682,62805-0501-CON0415 (0383805) item based at least in part on the tags generated when the tracks were added to the first plurality of media items. The examiner respectfully disagrees. Heller et al teaches the media manager 106 facilitates browsing, adding, deleting, organizing, and other operations with respect to media .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,268,352. Although the claims at both inventions are directed towards manipulating and executing a play queue in a device.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seedman et al (US PG Pub No. 2004/0158555), in view of Heller et al (US PG Pub No. 2006/0168340).
Regarding claim 1, Seedman et al teaches a tangible non-transitory computer readable medium comprising program instructions executable by one or more processors  such that a computer device is configured to (Figure 1; Para. 0013):
display via a graphical user interface of the computing device (Figures 2-3), at least a portion of a first plurality of media items queued for sequential playback by a first playback device (Figures 1-3), wherein the first plurality of media items comprises an indication of a second media item to be played by the first playback device after playing back a first media item (Figures 2-3; Para. 0017, 0023-24);
display via the graphical user interface of the computing device (Figures 2-3), at least a portion of a second plurality of media items that are available for playback by the first playback device (Para. 0023), wherein one media item of the second plurality of 
add the third media to the first plurality of media items before the indication of the second media item, wherein after the third media item has been added to the first plurality of media items, (A) each individual track in the playlist of tracks of the third media item includes metadata; and 
cause the first playback device to play plurality of tracks of the third media item before playing the second media item in the first plurality of media items for sequential playback (Figures 2-3; Para. 0013-14, 0022-24).
However, the reference is unclear with respect to metadata generated when the track was added to the first plurality of media items, wherein the generated metadata for each track comprises a set of tags that (i) identifies the track and (ii) indicates the track as having been added to the first plurality of media items as a component of the third media item, and (B) the third media item comprises (i) a content directory identifier that points to the playlist of tracks, and (ii) a set of logic expressions that are parseable by the computing device to identify single metadata items of the playlist of tracks of the third media6012775814/682,62805-0501-CON0415 (0383805) item based at least in part on the tags generated when the tracks were added to the first plurality of media items. 
In similar field of endeavor, Heller et al teaches metadata generated when the track was added to the first plurality of media items, wherein the generated metadata for each track comprises a set of tags that (i) identifies the track and indicates the track as having been added to the first plurality of media items as a component of the third media item, and (B) the third media item comprises (i) a content directory identifier that points to the playlist of tracks (Figure 3B; Para. 0048-49), and (ii) a set of logic expressions that are parseable by the computing device to identify single metadata items of the playlist of tracks of the third media2 6012775814/682,62805-0501-CON0415 (0383805)item based at least in part on the tags generated when the tracks were added to the first plurality of media items (Figures 10A-C, 11A-B; Para. 0032, 0048, 0083-0086). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference at the time the invention was made for the common knowledge purpose of automatically updating playlists when additional content is added to or removed to better assist user in identifying available media content.  
Claim 2 is rejected wherein the first media item is a first track, wherein the second media item is a second track, and wherein the plurality of tracks of the third media item comprises two or more tracks (Seedman: Figures 2-3; Para. 0013-14, 0023).
Claim 3 is rejected wherein the first plurality of media items comprises a fourth media item after the first media item and before the second media item, and wherein the program instruction are executable by the one or more processors such that the computing device is configured to: remove the fourth media item from the first plurality of media items; and wherein program instruction that are executable by the one or more processors such that the computing device is configured to: cause the first playback device to play the plurality of tracks of the third media item before playing the second media item in the first plurality of media items for sequential playback comprises program instruction that are executable by the one or more processors such that the computing device is configured to: cause the first playback device to play the second 
Claim 4 is rejected wherein program instruction are executable by the one or more processors such that the computing device is configured to: prior to displaying via the graphical user interface of the computing device, at least a portion of the first plurality of media items queued for sequential playback by the first playback device, receive a request to view the first plurality of media items queued for playback (Seedman: Para. 0023).
Claim 5 is rejected wherein the first media item includes metadata comprising a network location where first media content corresponding to the first media item is stored, wherein the second media item includes metadata comprising a network location where second media content corresponding to the second media item is stored, and wherein the third media item includes metadata comprising individual network locations where corresponding individual tracks in the playlist of tracks of the third media item are stored (Seedman: Figures 2-3; Para. 0014, 0018-0020, 0022-24, 0026 and Heller: Para. 0049, 0055).
Claim 6 is rejected wherein the program instructions that are executable by the one or more processors such that the computing device is configured to: add the third media item to the first plurality of media items before the indication of the second media item comprises program instructions that are executable by the one or more processors such that the computing device is configured to: receive a command via the graphical user interface to add the third media item from the second plurality of media items to the first plurality of media items (Seedman: Para. 0022-24).
program instructions that are executable by the one or more processors such that the computing device is configured to display via the graphical user interface of the computing device, at least a portion of a first plurality of media items queue for sequential playback by a first playback device comprises program instructions that are executable by the one or more processors such that the computing device is configured to display the at least a portion of the first plurality of media items in a first area of the graphical user interface that is separate from a second area of the graphical user interface in which the at least a plurality of the second plurality of media items is displayed (Seedman: Figures 2-3 and Heller: Figures 11A-B).
Claim 8 is rejected wherein the first media item includes metadata comprising a network location where first media content corresponding to the first media item is stored, wherein the second media item includes metadata comprising a network location where second media content corresponding to the second media item is stored, and wherein the third media item includes metadata comprising a network location where the playlist of tracks of the third media item is stored (Seedman: Figures 2-3; Para. 0014, 0018-0020, 0022-24, 0026 and Heller: Para. 0049, 0055).
Claim 9 is rejected wherein the program instructions that are executable by the one or more processors such that the computing device is configured to cause the first playback device to play the plurality of tracks of the third media item before playing the second media item in the first plurality of media items for sequential playback comprises program instructions that are executable by the one or more processors such that the computing device is configured to cause the first playback device to stream media content corresponding to the plurality of tracks of the third media item from one 
Claim 10 is rejected wherein the first plurality of media items queued for sequential playback is stored in memory on the first playback device, and wherein the second plurality of media items that are available for playback by the first playback device is not stored in memory on the first playback device (Seedman: Figures 2-3; Para. 0013-14, 0018-0020, 0022-24, 0026).
Regarding claim 11, Seedman and Heller, the combination teaches wherein program instructions that are executable by the one or more processors such that the computing device is configured to cause the first playback device to play the plurality of tracks of the third media item before playing the second media item in the first plurality of media items for sequential playback comprises program instructions that are executable by the one or more processors such that the computing device is configured to cause the first playback device to play the plurality of tracks of the third media item before playing the second media item as discussed above. The combination is unclear with respect to in synchrony with a second playback device. However, the examiner takes OFFICIAL NOTICE of the fact that it was well known in the art at the time the invention was made to specifically provide media content items in synchrony with a second playback device for the common knowledge purpose of easily allowing users to play content in different location simultaneously. 

Claim 13 is rejected wherein the metadata associated with the individual tracks in the playlist of tracks of the third media item comprises, for each track in the playlist of tracks, a queue expression indicating that the track was added to the first plurality of media items as one track in the playlist of tracks of the third media item (Seedman: Figures 2-3; Para. 0013-14, 0021, 0023-24 and Heller: Figures 10 A-C, 11A-B; Para. 0032, 0048, 0086).
Claim 14 is rejected for same reasons set forth in the rejection of claim 1. 
Claim 15 is rejected for same reasons set forth in the rejection of claims 2 and 5. 
Claim 16 is rejected for same reasons set forth in the rejection of claim 3.
Claim 17 is rejected for same reasons set forth in the rejection of claim 8.
Claim 18 is rejected for same reasons set forth in the rejection of claim 1.
Claim 19 is rejected for same reasons set forth in the rejection of claims 2 and 5. 
	Claim 20 is rejected for same reasons set forth in the rejection of claim 3.
Claim 21 is rejected wherein the program instructions that are executable by the one or more processors such that the computing device is configured to play the first media item before causing the first playback device to play the plurality of tracks of the third media item, wherein playing the first media item comprises:
maintaining a pointer that indicates a first logical location in the first plurality of media items queued for sequential playback; and

Claim 22 is rejected wherein the first plurality of media items comprises a container comprising a plurality of tracks, wherein the first media item is an individual track of the plurality of tracks, and wherein program instructions that are executable by the one or more processors such that the computing device is configured to add the third media item to the first plurality of media items comprise program instructions that are executable by the one or more processors such that the computing device is configured to position the third media item in the container at a second logical location after the first logical location in the first plurality of media items queued for sequential playback (Seedman: Figures 2-3; Para. 0013, 0022-24).
Claim 23 is rejected wherein the second media item is positioned in the first plurality of media items queued for sequential playback at a second logical location after the first logical location, and wherein program instructions that are executable by the one or more processors such that the computing device is configured to add the third media item to the first plurality of media items comprise program instructions that are executable by the one or more processors such that the computing device is configured to:
position the third media item at a third logical location between the first logical location and the second logical location (Seedman: Figures 2-3; Para. 0022-25).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.